Affirmed and Opinion Filed June 16, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01067-CR

                           MATTHEW LEON HILL, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F12-24655-J

                             MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Myers and Evans
                              Opinion by Chief Justice Wright

       A jury convicted Matthew Leon Hill of unlawful possession of a firearm by a felon and

assessed punishment, enhanced by a prior felony conviction, at twenty years’ imprisonment. See

TEX. PENAL CODE ANN. § 46.04(a) (West 2011). On appeal, appellant’s attorney filed a brief in

which she concludes the appeal is wholly frivolous and without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a
copy of the brief to appellant. We advised appellant of his right to file a pro se response, but he

did not file a pro se response.

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.




Do Not Publish
TEX. R. APP. P. 47                                     /Carolyn Wright/
131067F.U05                                            CAROLYN WRIGHT
                                                       CHIEF JUSTICE
 
 
 




                                                ‐2‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                       JUDGMENT


MATTHEW LEON HILL, Appellant                        Appeal from the Criminal District Court
                                                    No. 3 of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01067-CR       V.                         F12-24655-J).
                                                    Opinion delivered by Chief Justice Wright,
THE STATE OF TEXAS, Appellee                        Justices Myers and Evans participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered June 16, 2014



 
 

 
                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE
 
 

 



                                            ‐3‐